DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are allowed.
Examiner’s notes

Examiner has considered the IDS filed on 05/28/2021.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … executing a smart contract that is invoked through a first account of a first blockchain network, wherein the smart contract receives as parameters (i) message content and (ii) information of a recipient of the message content located in a second blockchain network that is outside of the first blockchain network, and wherein executing the smart contract includes combining (i) an identifier of the first account, (ii) an identifier of the first blockchain network, (iii) the message content, and (iv) the information of the recipient of the message content, into an authenticatable message (AM); saving the AM in a data field of a log that is included in a transaction receipt that corresponds to execution of the smart contract; after nodes of the first blockchain network have performed consensus processing on the transaction receipt, storing, in a blockchain of the first blockchain network, the transaction receipt that includes the AM…in combination and relationship with the rest of claim as being claimed in claims 1, 13, 25.
Therefore, claims 2-12, 14-24, 26-30 are allowable as being dependent upon independent claims 1, 13, 25.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to sending a cross-chain authenticatable message.

Mercuri et al (Pub. No. US 2019/0013948); “Internet of Things Blockchain Interface”;
-Teaches based on the stored metadata, the system can determine when the off-chain identity and the blockchain identity of the participant match by retrieving the mapping information from the metadata store…see par. 75-77.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436